DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischell et al. 6,402,678 (hereafter Fischell ‘678).
Fischell ‘678 teaches a method of modulating spreading depression (SD) in the brain of a subject. See figure 2 and column 4, lines 42 -60. The method uses coil elements as a “magnetic depolarizer” for magnetic stimulation directly applied to the brain tissue by apply signals to coils to produce an alternating magnetic field that induce electrical currents at the site of (SD). See abstract. The net effect  is a modulation of an SD wave which can modulate the speed of the wave propagation, arrest the SD wave, prevent the induction of SD wave propagation or confine the wave of SD propagation. This is accomplished by a depolarization of the brain tissue into a refractory state (column 2 lines 23 to 41) which Fischell the likens the depolarization treatment to the removal of trees in a burning forest, which is known to stop or slow down wild fires from spreading. Using that analogy, in Fischell ‘678 the speed of propagation of the SD wave is slowed since even thought the wave may potentially break through the refractory “depolarized” region, it more difficult to pass if at all and thus slows down the spread of the wave. In some instances, the wave is arrested or lessened as taught by Fischell ‘678. It also prevents  cells in the refractory zone from being induced  by  maintaining that tissue in a refractory state wherein a new depolarization cannot be induced. Finally, it can confine the wave to spread in regions where the treatment is not applied while preventing regions where it isn’t. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fischell et al US 5,938,689 (Fischell ‘689) alone or alternatively in view of Fischell US 6,402,678 (‘678). Fischell ‘689 teaches a method for treating migraines and epilepsy using electrodes wherein low frequency current applied between electrodes form a sheet of current which provides a boundary to keep depolarizations from foci from spreading outside the boundaries. The mechanism is very similar to that of Fischell (‘678) and while Fischell does not explicitly teach  it as a method of modulating spreading depression it appears to be a similar mechanism as Fischell ‘678 in that the sheet of current modulates the speed of propagation (slowing it down) by preventing or inhibit its passing through , arrests it by preventing it passing through, preventing the induction of wave propagation in tissue outside the boundary and confining the spread to inside the boundary of the sheets. The examiner cites Fischell ’678 for showing that the propagation of waves from a foci is considered to be SD propagation and for the treatment of migraines and epilepsy Fischell is considered to teach a modulation of SD wave propagation.
For claim 2, the electric sheets taught by Fischell 5,938,689 are electric fields.
	For claim 3,  the wide range of possibilities  in claim 3 would seem to cover all the values for the current densities used to prevent propagation. Applicant has not demonstrated any particular importance to the range and because Fischell ‘689 performs the same function as Applicant’s method, it would be inherent or obvious that values within this range would work. 
For claim 4, the propagation is slowed or arrested by maintaining the propagation within the boundaries.
For claim 5, Fischell ‘689 teaches that a SD foci can be detected and then treated with the electric current sheets (see column 4 lines 44 to 56).
For claim 6, it would appear that the detection of a foci and treating it as in claim 5 would prevent SD initiation.
For claim 7, a foci as discussed in claim 5 would indicate the likelihood of a future SD wave and prevent it. See treatment of precursors at column 4 lines 44-56
	For claim 8, the automated detection of stimulation of an SD is the intention of a health care provide when the device is programmed to perform the automated function.
For claim 9, Fischell teaches migraine, epileptic and seizure treatments.
For claim  19, Fischell teaches that the detection of a foci (precursor) near a particular set of electrode which is most likely a pair of electrode near the foci would best be treat with same pair of electrodes. Column 4 lines 44 - 56. The passage seems to suggest that the stimulation parameter, i.e. electrode configuration to be used is determined by the location of the foci. If not, based upon the description it would have been obvious to have used the electrodes and stimulation parameters that form the boundary that best contains the SD.

Claim(s) 6- 9 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fischell et al. US 6,402,678 alone or in view of Weffers-Albu  et. al.2018/0085000 or alternatively Fischell ‘689.
For claim 6 Fischell teaches the invention of claim 1 as stated above and also suggests that the depolarization treatment prevents SD initiation in adjacent tissue outside of the refractory zone.  Alternatively, if prevents SD initiation means preventing the formation of a new SD wave “foci”  Weffers-Albu teaches a method of predicting the occurrence of a migraine using a sensing device and determining triggers for migraines and how to avoid reduce the triggers. While it is clear that Fischell can prevent SD initiation in tissue in to which a wave is propagating towards, alternatively, it would have been obvious to have used the Weffers-Albu technique for predicting conditions which may indicate an onset of a migraine (particularly those who do not experience and aura) and to apply the Fischell stimulation areas of the brain in which the patient has had foci start as an obvious prevention technique since it is easier to depolarize the brain in the relatively small “foci” region then to control the wave once it has started to propagate to a larger region of the brain. 
Alternatively, the examiner considers the detection and treatment techniques of Fischell ‘689 may also be used as discussed above. That is providing a sensor for detecting foci precursors and applying magnetic stimulation to provide a refractory zone.

For claims 7 and 19, Fischell teaches detection of the onset of an SD wave by detecting the aura effect by the patient as an indication to start treatment of the SD wave by applying tMS to stop spreading. Alternatively, it would have been obvious to use the Weffer-Albu technique for detecting parameters that would allow a prediction of an SD wave onset before the actual SD onset and to provide the Fischell treatment to prevent any initiation of a migraine since it is easier to depolarize the relatively smaller “foci” region than to control the SD wave once it has initially started to propagate a larger region of the brain.
Also, for claim 19 specifically, one of the stimulation parameters implied in the Fischell technique is the treatment initiation time  tMS treatment. Since there is a limited time between the aura and the migraine onset, the stimulation start time parameter must be determined before the onset of a migraine. Moreover, determining a location as taught by Fischell regarding left or right hemisphere will determine a parameter of where and which coils to be used for applying the stimulation for people who can tell which side of the brain the stimulation starts. Applicant’s generally claiming of “determining stimulation parameters” does not impart any particular criticality to the claims at this time.
For claim 8, the patient or physician may start the treatment between the onset of the aura and the onset of the migraine.

For claims 9 and 20, Fischell ‘678 teaches treatments for “spreading depression” those already at diagnosed risk whereas Weffer-Albu makes predictions for those that may be at risk.
For claim  21, Fischell teaches applying a magnetic field.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 19-21have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/Primary Examiner, Art Unit 3792